Case 3:15-cv-01637-JAM Document 365 Filed 11/06/19 Page 1 of 6




                Exhibit B
             Case 3:15-cv-01637-JAM Document 365 Filed 11/06/19 Page 2 of 6

 NOTICE OF OVERTIME PAY CLASS ACTION AND COLLECTIVE ACTION LAWSUIT
                       AGAINST HUMANA/SENIOR BRIDGE
             Approved by the U.S. District Court for the District of Connecticut

TO: All current or former home healthcare workers employed in Connecticut by Humana, Humana
    at Home, Inc. or SeniorBridge Family Companies who worked in excess of 40 hours in any
    week between January 1, 2015 and October 12, 2015 and/or who worked 24-hour live-in
    shifts at any time between January 1, 2015 and January 25, 2016.

PURPOSE OF THIS NOTICE

The purpose of this Notice is to tell you about a lawsuit filed by Daverlynn Kinkead, a home
healthcare worker, against Humana/SeniorBridge. This Notice will tell you about your rights in this
lawsuit and instruct you on how to participate, if you wish to do so. There are federal and state law
claims in this case and the procedures for participating in each are different and are explained below.

   I. WHAT THE LAWSUIT IS ABOUT

This lawsuit claims that home healthcare workers employed by Humana/SeniorBridge in Connecticut
who worked more than 40 hours a week were not properly compensated for overtime hours during the
period between January 1, 2015 and October 12, 2015. This lawsuit also claims that home healthcare
workers employed by Humana/SeniorBridge in Connecticut who worked 24-hour or live-in shifts at
any time between January 1, 2015 and January 25, 2016 were not compensated for the minimum
number of hours required by law. The lawsuit seeks unpaid wages, plus liquidated damages,
prejudgment interest, attorneys’ fees and other costs. Humana/SeniorBridge denies that it violated
Connecticut state overtime law, and asserts numerous defenses to these claims. Your individual
claims (and Humana/SeniorBridge’s defenses to those claims) may vary depending on the time period
you worked and the type and quantity of work you performed. The Court has not yet decided whether
Humana/SeniorBridge did anything wrong.
   II. FEDERAL LAW CLAIMS

By agreement of the parties, the Court has conditionally certified the federal law claims in this case as
a collective action and authorized this Notice. You are receiving this Notice because you are eligible to
join this case to assert federal law claims. There is no assurance that the Court will grant any relief in
this case. The Court has not decided the merits of the federal law claims in this case and therefore has
not decided whether the Plaintiffs or the Defendants are correct.
Please note that your immigration status does not affect your entitlement to participate in this lawsuit.

       To bring your federal claims for back wages brought in this lawsuit, you must sign and return
the enclosed Consent to Sue Form to:

                               GETMAN, SWEENEY & DUNN, PLLC
                                           260 Fair Street
                                         Kingston, NY 12401
                          Fax: (845) 255-8649; jfriday@getmansweeney.com

The Consent Form must be postmarked on or before [insert date 60 days from distribution of
notice] in order for you to participate. Individuals who timely return an executed consent will join the
lawsuit upon the filing of their consent forms with the Court by Plaintiffs’ counsel. If you do not wish to
be part of this lawsuit, you do not need to do anything. The decision to join is entirely yours. If you do
              Case 3:15-cv-01637-JAM Document 365 Filed 11/06/19 Page 3 of 6

not join, you are not bound by any ruling or judgment. If you choose to join this lawsuit, you will be
bound by the terms of any judgment entered, whether favorable or unfavorable.

    III. STATE LAW CLAIMS

The Court has certified that Plaintiff Kinkead may bring her Connecticut state law claims on behalf of the
following group of people:

All current or former home healthcare workers employed in Connecticut by Humana, Humana at Home, Inc. or
SeniorBridge Family Companies who worked in excess of 40 hours in any week between January 1, 2015 and
October 12, 2015 and/or who worked 24-hour live-in shifts at any time between January 1, 2015 and January 25,
2016.

You are receiving this notice because Humana/SeniorBridge’s records indicate that you were a member of this
group of people. You have two choices with respect to this Notice. You can either (1) choose to participate in
the class action aspect of the case or (2) choose to exclude yourself from the class action aspect of the case.
These choices are explained below in this Section II. If you previously submitted a Consent form to
participate in the portion of this case brought on behalf of Home Health Aides in several states pursuant to the
Fair Labor Standards Act (“FLSA”), your right to participate in that portion of the case will not be affected by
the class action part of the case.

        1. TO PARTICIPATE IN THE CASE

To bring your state law claims for back wages in this lawsuit, you do not need to do anything. You
are already considered part of the case for purposes of state law. If you decide to be part of the case, you will be
bound by the decision issued by the judge on this case, whether it is favorable or unfavorable and, if the case is
successful, you will share in any money received in the lawsuit (either through a decision of the Court or through a
settlement). If the case is unsuccessful, you will not receive a recovery. Although you do not need to do anything,
if you choose to participate and your address changes, you should notify the lawyers listed below of your new
address so they can contact you when the case is decided.

        2. TO EXCLUDE YOURSELF FROM THE CASE

If you exclude yourself from this case, you will retain the right to start your own lawsuit against
Humana/SeniorBridge. However, you will have to retain your own lawyer for that lawsuit and you will have
to individually prosecute your claims. Any such claims may be subject to a statute of limitations. To ask to
be excluded from this case, you must mail or fax a letter no later than the ___day of , 2019 to the Plaintiffs’
lawyers (whose contact information is below) indicating your desire to opt out of the case.

      IV. NO RETALIATION AGAINST ANYONE WHO PARTICIPATES IN THIS CASE

     The law prohibits Humana/SeniorBridge from retaliating against you, discharging you, or in any manner
 discriminating against you because you participate in the lawsuit or have in any other way exercised your rights
    under the law. Humana/SeniorBridge will not retaliate against any individual who participates in this case.

    V. YOUR LEGAL REPRESENTATIVES IF YOU CHOOSE TO PARTICIPATE IN THE
        CASE

If you participate in this lawsuit, you will be represented by Plaintiffs’ attorneys listed below:
             Case 3:15-cv-01637-JAM Document 365 Filed 11/06/19 Page 4 of 6

Michael Sweeney                                               Phil Bohrer
GETMAN, SWEENEY & DUNN, PLLC                                  BOHRER BRADY, LLC
260 Fair Street                                               8712 Jefferson Highway, Suite B
Kingston, NY 12401                                            Baton Rouge, Louisiana 70809
Phone: 845-255-9370                                           Telephone: 225-925-5297
Fax: 845-255-8649                                             Fax: 225-231-7000
msweeney@getmansweeney.com                                    phil@bohrerbrady.com

You do not have to pay any upfront fees for the services of Plaintiffs’ attorneys or for any of the costs of
bringing this lawsuit. The attorneys for the Plaintiffs will be paid on a contingency fee basis if Plaintiffs are
successful at trial or through settlement. The attorneys’ agreement with Plaintiffs states that they will be paid
either up to 1/3 of the fund generated by their work, or their earned fees recovered separately from
Humana/SeniorBridge, whichever is greater. The Court will determine the fairness of any fees to be awarded if
Plaintiffs are successful. If you prefer, you have the right to hire your own attorney to represent you, but at
your own expense.

   VI. FURTHER INFORMATION

Plaintiffs’ Complaint, Defendant’s Answer, and various other documents filed in this lawsuit are available for
inspection on Plaintiffs’ counsel’s website www.getmansweeney.com or by contacting Plaintiffs’ counsel at
845-255-9370. If you have any questions about this Notice, the lawsuit, or the procedure for participating in or
opting out of the lawsuit, you may contact Plaintiffs’ attorneys at:

                        Getman, Sweeney & Dunn PLLC
                        260 Fair Street
                        Kingston, NY 12401
                        Phone: 845-255-9370
                        Fax: 845-255-8649
                        jfriday@getmansweeney.com
                        http://www.getmansweeney.com

THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE HONORABLE
JEFFREY ALKER MEYER, U.S. DISTRICT JUDGE FOR THE DISTRICT OF CONNECTICUT. THE
COURT HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS OF PLAINTIFFS’
CLAIMS OR OF THE DEFENDANT’S DEFENSES.

PLEASE DO NOT CONTACT THE COURT, THE COURT’S CLERK, OR THE JUDGE. THEY ARE
NOT PERMITTED TO ADDRESS YOUR INQUIRIES OR QUESTIONS.
           Case 3:15-cv-01637-JAM Document 365 Filed 11/06/19 Page 5 of 6



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT

DAVERLYNN KINKEAD, Individually                   )
and on behalf of others similarly situated,       )
                                                  )
                         Plaintiff,               )
vs.                                               )
                                                  )    Case No.: 3:15-cv-01637(JAM)
HUMANA, INC., HUMANA AT HOME, )
INC., and SENIORBRIDGE FAMILY   )
COMPANIES (CT), INC.            )
                                )
                   Defendants.  )


                         CONSENT TO JOIN COLLECTIVE ACTION

  1.    I consent to join the above lawsuit and make a claim under the Fair Labor Standards Act, 29
 U.S.C. § 201, et seq. against my current/former employer, Humana At Home, Inc., and SeniorBridge
 Family Companies , to recover alleged unpaid overtime pay.

  2.    Between January 1, 2015 and October 13, 2015 there were occasions when I worked over
 40 hours per week as a home health care worker and did not receive overtime for hours worked over
 40.

  3.     I hereby designate Getman, Sweeney & Dunn, PLLC, P.O. Box 3491, Kingston, NY 12402,
 and Bohrer Brady, LLC, 8712 Jefferson Highway, Suite B, Baton Rouge, Louisiana 70809
 (Plaintiff’s Counsel), to represent me for all purposes in this action.

   4.    I also designate the named Plaintiff in this action as my agent to make decisions on my behalf
 concerning the litigation, including the method and manner of conducting this litigation, entering
 into settlement agreements, and all other matters pertaining to this lawsuit.

   5.    By signing and returning this Consent To Join Collective Action, I understand that, if
 accepted for representation, I will be represented by the above attorneys without prepayment of
 costs or attorneys’ fees. I understand that if Plaintiffs are successful, costs expended by attorneys
 on my behalf will be deducted from my settlement or judgment amount on a pro rata basis with all
 other plaintiffs. I understand that the attorneys may petition the court for an award of fees and costs
 to be paid by Defendants on my behalf. I understand that the fees retained by the attorneys will be
 either the amount received from the Defendant or 1/3 of my gross settlement or judgment amount,
 whichever is greater.

 Date:
                                                Signature


                                              Print Name
        Case 3:15-cv-01637-JAM Document 365 Filed 11/06/19 Page 6 of 6



     Information Below Will Not Be Filed with the Court. Please Print or Type.

Address: _______________________________________________________________

City, State Zip: __________________________________________________________

Best Phone Number(s): ____________________________________________________

Email: _________________________________________________________________

Return this form by [insert date 60 days from notice distribution].

       Mail, email or fax to:
                                Getman, Sweeney & Dunn, PLLC
                                Attn.: Michael Sweeney
                                260 Fair St.
                                Kingston, NY 12401
                                Fax: (845) 255-8649
                                Email: jfriday@getmansweeney.com
